DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 3/22/2022. Claims 1, 3-4, 7-8, 10-11, 14-17 are amended. Claims 5, 12, and 18 are cancelled. Claims 21-24 are new. Claims 1-4, 6-11, 7-17 and 19-24 are pending in this action.

Response to Arguments

Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments regarding the rejection under 35 USC 101, the Examiner wherein the monitored signatures are associated with a rate of at least one monitored signature per second”, “ wherein identify whether the first segments and the second segments exhibit an alternating pattern during an evaluation period of the monitored data”, and “identify the monitored media as an alternative language version of the media asset in response to the first segments and the second segments exhibiting the alternating pattern” are still abstract ideas, and the limitation of “divide the monitored data into first segments and second segments, ones of the first segments including temporally adjacent portions of the monitored data having signature match strengths that satisfy a strength threshold, ones of the second segments including temporally adjacent portions of the monitored data having signature match strengths that do not satisfy the strength threshold” and the newly added limitation of “obtain monitored data generated from monitored media” simply amount to adding insignificant extra solution activity which does not amount to significantly more than the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim is not patent-eligible. Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible. For these reasons, the 101 rejection of record is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for claims 8 and 15 is similar to that of claim 1 and therefore rejected for the same reasons. Claim 1 recites an apparatus, comprising at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to:
obtain monitored data generated from monitored media signals;
compare a sequence of signatures in the monitored data with a sequence reference signatures to determine signature match strengths associated with portions of the monitored data corresponding to the monitored media, the reference signatures associated with reference media assets; 
divide the monitored data into first segments and second segments, ones of the first segments including temporally adjacent portions of the monitored data having signature match strengths that satisfy a strength threshold, ones of the second segments including temporally adjacent portions of the monitored data having signature match strengths that do not satisfy the strength threshold;

identify the monitored media as an alternative language version of the media asset in response to the first segments and the second segments exhibiting the alternating pattern”. 
With the exception of the limitations of the obtaining step and the dividing step, the limitations of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the apparatus, memory, and processor, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the apparatus, memory, and processor language, the comparing, determining, and identifying steps in the context of this claim all encompass a user making mental notes of information, comparing information and identifying, i.e., seeing, thinking of, making another mental note that monitored data is an alternative language. The mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. The Examiner recognizes the newly added limitations of claims 21-24 that recite, respectively, “wherein the monitored signatures are associated with a rate of at least one monitored signature per second”, “ wherein the monitored signatures are associated with a rate of at least three monitored signatures per second for at least a threshold of time”, “wherein the threshold of time is at least ten minutes, resulting in approximately 1,800 signatures compared”, and “wherein the processor circuitry is to compare the sequence of signatures generated from monitored media and the sequence of reference signatures using at least one of a cross-correlation value or a Hamming distance” that provides significantly more to the comparing step. However, the limitations of “identify whether the first segments and the second segments exhibit an alternating pattern during an evaluation period of the monitored data”, and “identify the monitored media as an alternative language version of the media asset in response to the first segments and the second segments exhibiting the alternating pattern” are still abstract ideas, and the limitation of “divide the monitored data into first segments and second segments, ones of the first segments including temporally adjacent portions of the monitored data having signature match strengths that satisfy a strength threshold, ones of the second segments including temporally adjacent portions of the monitored data having signature match strengths that do not satisfy the strength threshold” and the newly added limitation of “obtain monitored data generated from monitored media” simply amount to adding insignificant extra solution activity which does not amount to significantly more than the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim is not patent-eligible. Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421